DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Enomoto reference (US Patent Publication No. 2015/0101789).
5.	Regarding claim 1, the Enomoto reference discloses:
a heat exchange system (FIG. 1), comprising: 
a thermal circuit (FIG. 1) including 
a device (45), 
a pump (21, 23), 
a first flow path (49, 13, 22) configured to circulate coolant pumped by the pump to cool the device (FIG. 1), and 
a second flow path (48, 12, 20) configured to circulate the coolant to cool the device (FIG. 1), wherein the first flow path and the second flow path have different flow resistance 
(implicit in that they are different flow paths and therefore would have different flow resistances); and
a controller (50) configured to switch from the first flow path (FIG. 16) to the second flow path (FIG. 17) after issuing a command to change an amount of the coolant pumped by the pump (implicit).
6.	Regarding claim 2, the Enomoto reference further discloses:
wherein the second flow path is longer than the first flow path (FIG. 1); and
the command is to increase an amount of the coolant pumped by the pump (FIG. 17—greatly increased the volume of space in the cooling circuit and thereby increases an amount of coolant pumped by the pump to fill up that space).
7.	Regarding claim 3, the Enomoto reference further discloses:
a flow path switching control method (FIGS. 16-17) executed by a computer (50) of a heat exchange system including 
a thermal circuit (FIG. 1) having a device (45), a pump (21, 23), a first flow path (49, 13, 22) configured to circulate coolant pumped by the pump to cool the device, and a second flow 
path (49, 13, 22) configured to circulate the coolant to cool the device (45), wherein the first flow path and the second flow path have different flow resistance (implicit), the method comprising:
changing an amount of the coolant pumped by the pump (implicit), and
switching from the first flow path to the second flow after the amount of the coolant pumped by the pump is changed (FIGS. 16-17).
8.	Regarding claim 4, the Enomoto reference further discloses:
wherein the second flow path is longer than the first flow path (FIG. 1); and
the amount of the coolant pumped by the pump is increased (FIGS. 16-17).
9.	Regarding claim 5, the Enomoto reference discloses:
a vehicle [Paragraph 0066] comprising:
a heat exchange system with a thermal circuit (FIG. 1) including
a device (45),
a pump (21, 23), a first flow path (49, 13, 22) configured to circulate coolant pumped by the pump to cool the device, and a second flow path (48, 12, 20) with a heat exchanger and configured to circulate the coolant to cool the device, wherein the first flow path and the second flow path have different flow resistance (implicit); and 
a controller (50) configured to switch from the first flow path to the second flow path after issuing a command to change an amount of the coolant pumped by the pump (implicit) (FIGS. 16-17).
10.	Regarding claim 6, the Enomoto reference further discloses:
the second flow path is longer than the first flow path (FIG. 1); and 
the command is to increase an amount of the coolant pumped by the pump (FIGS. 16-17).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747